DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In this case:
(A) The scope of the claims relates to a carbon spheres narrowly limited to a specific ranges of:  particle size between 10 nm and 1 µm in diameter, surface area of at least 600 m2/g, total pore volume of at least 0.15 cm3/g,  oxygen content of less than 12wt%, and CO2 absorption capacity of more than at least 1mmol/g at 25°C; and 100% of pores of the porous material have diameters of less than 1 nm as measured from CO2 sorption isotherms using the density functional theory (DFT) method.
(B) The nature of the invention is in the chemical arts and in sorbents.
(C) The state of the prior art includes alternative techniques for preparing porous carbon spheres with high volume of ultra-microporosity including high volume of pores in the range of 0.54 and 0.56 nm (see below in Citation of Pertinent Art).
(D) The level of ordinary skill in the art is artisan of chemical background with sufficient skill to modify the parameters of the CVD technique described including the starting materials, temperature and duration parameters.  
(E) Regarding the level of predictability, it is well recognized in the field of chemistry that the unpredictability of chemical reactions may create a reasonable doubt as to broad statements.  Here, the broad description of the CVD process creates a reasonable doubt for producing the carbon spheres having 100% of pores of the porous material have diameters of less than 1 nm as measured from CO2 sorption isotherms using the density functional theory (DFT) method without undue experimentation given the insufficiency of the working examples as further explained in (G).
(F) The Specification provides guidance on obtaining the carbon spheres but does not provide explanation on how “as measured from CO2 sorption isotherms using the density functional theory (DFT) method” qualifies “100% of pores of the porous material have diameters of less than 1 nm.”  Examples given in the Application do not appear to themselves comprise “100% of pores of the porous material have diameters of less than 1 nm.”  Compare Applicant’s publication, Khodabakshi et al (“Facile and environmentally friendly synthesis of ultramicroporous carbon spheres: A significant improvement in CVD method”, Carbon 171 (2021) 426-436) where the synthesis of CS-900, CS-800, and CS-700 correlate exactly to Examples 1-3 yet comprise mesoporous volume (see Page 427, Synthesis of CS by CVD and Page 431, Table 1). 
(G) Applicant provides working examples in the Specification as filed.  However, the working examples appear to produce carbon spheres comprising mesoporosity when viewed simultaneously with Khodabakshi et al (“Facile and environmentally friendly synthesis of ultramicroporous carbon spheres: A significant improvement in CVD method”, Carbon 171 (2021) 426-436).  Khodabakshi discloses synthesis of CS-900, CS-800, and CS-700 which correlate exactly to Examples 1-3 yet comprise mesoporous volume (see Page 427, Synthesis of CS by CVD and Page 431, Table 1).
(H) It is evident that there would be an unreasonable degree of experimentation because the examples given do not themselves appear to be carbon spheres with 100% of pores of the porous material have diameters of less than 1 nm as measured from CO2 sorption isotherms using the density functional theory (DFT) method.  Furthermore, there is insufficient guidance for a person of ordinary skill in the art on how to modify the working examples to achieve the claimed pore characteristic.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “100% of pores of the porous material have diameters of less than 1 nm as measured from CO2 sorption isotherms using the density functional theory (DFT) method”.  The claim limitation is indefinite since it is unclear how “as measured from CO2 sorption isotherms using the density functional theory (DFT) method” modifies the statement that “100% of pores of the porous material have diameters of less than 1 nm.”  The Specification at [0045] appears to suggest that the scope of the above limitation is intended to mean that 100% of pores includes a lack of mesoporosity where it states that the “appreciable plateau” in the CO2 uptake at high pressure confirms a lack of mesoporosity.  However, as noted above, Khodabakshi discloses synthesis of CS-900, CS-800, and CS-700 which correlate exactly to Examples 1-3 yet is explicitly described as comprising mesoporous volume (see Page 427, Synthesis of CS by CVD and Page 431, Table 1).  Furthermore, Figure 6 show a particle distribution limited to a maximum on the x-axis of 5 nm.  Clarification is needed.
For purposes of compact prosecution, “100% of pores of the porous material have diameters of less than 1 nm as measured from CO2 sorption isotherms using the density functional theory (DFT) method”, the limitation is interpreted as 100% of pores of the porous material have diameters of less than 1 nm until further clarified.  Support for this interpretation is in the Specification as filed at [0045].

Citation of Pertinent Art
	Bae et al (US 2017/0247258) discloses activated carbon comprising 
(a) particle size of in a range of 150 micron to 250 µm;
(b) total pore volume of 0.5 to 0.7 cm3/g’
(c) surface area of greater than about 672.7 m2/g;
(d) the pores including ultra-micropores having a diameter that is equal to or less than 1.0 in a range of 67 to 83 volume% for a total of 100 volume % of the pores (see [0009-14] and [0064]).

Singh et al (“A facile synthesis of activated porous carbon spheres from D-glucose using a non-corrosive activating agent for efficient carbon dioxide capture”, Applied Energy 255 (2019) 113831) discloses porous carbon spheres comprising for CO2 uptake:
(a) particle size of 700 nm 1 µm in diameter (see Page;
(b) total pore volume of 0.85 cm3/g;
(c) surface area of 1917 m2/g;
(d) CO2 uptake capacity at 25°C of 3.46 at 1 bar (see Page 9, Table 1).
Singh further discloses that the carbon spheres have a high volume of pores of size 0.56 nm in a narrow range and are porous carbon having micropores with the size below 1 nm in a narrow range (see Page 5, Col 1).  However, Singh discloses carbon spheres where when the surface area is within the claimed range, the pore size distribution curve includes at least includes some porosity attributed to pore sizes above 1 nm when (see Figure 2, samples (b)-(e)).

	Zhang et al (“In-situ ion-activated carbon nanospheres with tunable ultramicroporosity for superior CO2 capture, Carbon 143 (2019) 531-541).
	Zhang discloses porous carbon nanospheres comprising for CO2 uptake:
(a) particle size between 10nm and µm in diameter;
(b) total pore volume of greater than 0.1 cm3/g;
(c) surface area of greater than 600 m2/g;
(d) CO2 uptake capacity at 25°C greater than 1 mmol/g at ambient pressure (see Figure 3, Table 2 and Table 3).
Zhang further discloses the Zhang further discloses an ultrahigh ultramicropore content of 95.5% measured by quenched solid state density functional theory method (see Page 532 and Table 2).  Zhang further discloses the carbon nanospheres with oxygen in amounts of greater than 12 wt% (see Table S1).   Therefore, Zhang does not disclose a carbon sphere with 100% of pores of the porous material have diameters of less than 1 nm or the carbon spheres with oxygen content of less than 12 wt%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/30/2022